DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 07/12/2022, with respect to the rejection(s) of claim(s) 1,9 and their dependent claims under Schoonmaker have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schoonmaker in view of Self et al. US 2006/0271263.
Applicant’s arguments, see remarks, filed 07/12/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker US 9,238,570 in view of Self et al. US 2006/0271263.
Schoonmaker discloses a safety system comprising:
(Re claim 1,9) Schoonmaker discloses a safety system for a working vehicle comprising a working equipment (Fig 5. crane 100), e.g. a crane or a working tool, the safety system comprises a control unit (Claim 34), a controller (Claim 34), e.g. a remote controller, configured to control said working equipment, and a display unit (Fig 6. Display 207), wherein said control unit is configured to: define a set of three-dimensional safety spaces (Fig 5. volume abstraction 503) in relation to the vehicle - wherein each safety space (Fig 5. Volume abstraction 503) is defined by a data representation of boundaries of the safety space (Col. 8 Lines 6-14), present at least one safety space (Fig 5. Volume abstraction 503) from said set of safety spaces (Fig 5. Volume abstraction 503) on said display unit (Fig 6. Display 207), wherein said at least one safety space (Fig 5. Volume abstraction 503) being presented overlaid on an image of at least a part of the working vehicle (Fig 5. crane 100) and working equipment (Fig 5. crane 100), and wherein each presented safety space (Fig 5. Volume abstraction 503) being presented in a position, defined by space position parameters (Col. 8 Lines 6-14), in relation to the working vehicle and working equipment (Fig 5. crane 100), receive a first input signal (Fig 7. positioning sensors 201, Col. 9 Lines 52-56) comprising space position parameters representing at least one chosen safety space (Fig 5. volume abstraction 503) among the presented safety spaces (Fig 5. volume abstraction 503), and to designate each at least one chosen safety space (Fig 5. volume abstraction 503) as an active safety space and to receive a second input signal comprising a safety space state command either allowing or preventing said working equipment to be moved into said at least one active safety space (Fig 5. Volume abstraction 503, Col. 8 Lines 2-6), and to apply a state command signal to said controller that in turn is configured to control said working equipment- in dependence of said safety space state command (Col. 8 Lines 2-6).
Schoonmaker also disclose tracking of dynamic objects (col 7 lines 45-64).
Schoonmaker does not disclose one of said safety spaces in said set of safety spaces surrounds said controller no said controller comprises a positioning member configured to determine the position of said controller, and that said safety space is determined, by said control unit, in dependence of said determined position of said controller.
Self teaches one of said safety spaces in said set of safety spaces surrounds said controller nor said controller comprises a positioning member configured to determine the position of said controller, and that said safety space is determined, by said control unit, in dependence of said determined position of said controller (12 figure 2,3 para 0033).
It would have been obvious to one skilled in the art to modify the system of Schoonmaker to include that one of said safety spaces in said set of safety spaces surrounds said controller and said controller comprises a positioning member configured to determine the position of said controller, and that said safety space is determined, by said control unit, in dependence of said determined position of said controller because it increases the protection provided to the operator from accidental injury.
(Re claim 4) Schoonmaker discloses the control unit (Claim 34) is configured to disable said controller (Claim 34) when said controller (Claim 34) is not in an active safety space (Fig 5. Volume abstraction 503, Col. 8 Lines 2-6).
(Re claim 5) Schoonmaker discloses the control unit (Claim 34) is configured to enable said controller (Claim 34) when said controller (Claim 34) is in an active safety space (Fig 5. Volume abstraction 503, Col. 33 Lines 41-45).
(Re claim 6,12) Schoonmaker discloses the control unit (Claim 34) is further configured to present the at least one active safety space (Fig 5. Volume abstraction 503) in said determined position(s) on said display unit (Fig 6. Display 207), and to stop presenting the not chosen safety space(s) (Col. 8 Lines 48-57).
(Re claim 7,13) Schoonmaker discloses the control unit (Claim 34) is configured to receive boundary signals (Fig 26. Processor 508, Col. 29 Lines 48-55) representing positions of the boundaries of a safety space (Fig 5. Volume abstraction 503), wherein said boundary signals (Fig 7. positioning sensors 201, Col. 9 Lines 26-30) are obtained during a safety space set-up procedure (Fig 5. Volume abstraction 503), and obtained when defining a set of three-dimensional safety spaces (Fig 5. Volume abstraction 503, Col. 9 Lines 52-56).
(Re claim 8,14) Schoonmaker discloses the boundary signals (Fig 7. positioning sensors 201, Col. 9 Lines 26-30) are generated during movement of said working equipment (Fig 5. crane 100, Col. 32 Lines 30-35) Col. 11 Lines 56-60 and in dependence of positions of said working equipment (Fig 5. crane 100).
(Re claim 11) Schoonmaker discloses the method of claim 9, comprising disabling said controller (Claim 34) when said controller (Claim 34) is not in an active safety space (Fig 5. Volume abstraction 503, Col. 8 Lines 2-6). Schoonmaker also discloses enabling a controller when the working device when the working equipment (Fig 5. crane 100) is in an active safety space (Fig 5. Volume abstraction 503, Col. 33 Lines 41-45).
(Re claim 15,16) Schoonmaker discloses the working equipment comprises one or more of a crane or a working tool (figure 5).
Schoonmaker does not disclose that the controller comprises a remote controller.
Self teaches that the controller comprises a remote controller (12 figure 1).
It would have been obvious to one skilled in the art to modify the system of Schoonmaker to include that the controller comprises a remote controller because a remote controller can allow an operator to gain different perspectives while operating the machine improving accuracy and safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5,746,261 and 10,404,327 also discloses a method for protecting a remote-control operator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655